Citation Nr: 1230539	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying service connection for hypertension, including due to service-connected diabetes mellitus, type II.

There is a procedural history to this case of numerous Board remand actions to ensure proper development of the record. See October 2008, June 2010 and       March 2012 Board remands. The case has since been returned to the Board for       an appellate disposition. 


FINDINGS OF FACT

1. The Veteran's hypertension was not incurred in or aggravated by military service; and it did not manifest to a compensable degree within one year from service discharge.

2. Hypertension is not proximately due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria are not met to establish service connection for hypertension, including as secondary to service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from October 2003 through March 2012, the RO (including through the Appeals Management Center (AMC)) notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the       joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the initial October 2003 VCAA notice correspondence was issued prior to the December 2003 RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice. The September 2010 and March 2012 notice correspondence was issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the subsequent VCAA correspondence before issuance of the April 2012 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there          is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs), personnel records, and VA outpatient treatment records. There is no indication of private outpatient treatment records which need to be obtained. The Veteran has also undergone VA Compensation and Pension examination with regard to the claim being decided. See 38 C.F.R. § 3.159(c)(4). In furtherance of his claim, the Veteran provided several personal statements. He declined the opportunity for a hearing. Thus, the record as it stands includes sufficient competent evidence to decide            the claim. Under these circumstances, no further action is necessary to assist             the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).
Moreover, certain chronic diseases, such as hypertension, may be presumptively service-connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

The applicable VA law further provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).              In addition, a claimant is entitled to service connection on a secondary basis          when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b); Allen v. Brown,               7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The STRs do not reveal any symptoms, complaints or findings that are directly relevant to the presence of hypertension therein. On his July 1970 examination for purposes of separation, the measurement of the Veteran's blood pressure was          138 (systolic) / 80 (diastolic). 

The Veteran underwent a VA Compensation and Pension examination in           August 2010. He reported at that time that he was unsure as to when his hypertension was diagnosed. He claimed no memory of any specific date. A review of the claims file and the service medical record did not indicate hypertension having been diagnosed while he was on active duty, and there was a lack of records from the time of the Veteran's discharge in 1970 until approximately 1999. The first indication of hypertension that could be found in the claims file was from 2003.         A physical exam was completed. The VA examiner expressed the opinion that hypertension was not at least as likely as not caused by the Veteran's military service. The stated rationale indicated that there was no mention of hypertension while the Veteran was on active duty, and there were not adequate records for the first year after discharge. The examiner further opined that it was not at least as likely as not that the Veteran's hypertension manifested itself to a compensable degree in the first post-service year. It was further opined that it was not at least as likely as not that hypertension was caused or aggravated by service-connected diabetes mellitus. A careful review of clinical records indicated a slight elevation of creatinine in November 2009 to 1.36 with a BUN of 23. There was a slight increase in microalbumin with the random study being 38 and the microalbumin creatinine being 37 with normal values of these tests being 0 to 29. The Veteran's BUN and creatinine on October 12, 2009 were normal. Although the microalbumin studies were slightly elevated in December 2009, and the current microalbumin studies  were not available at the time of writing of this report, it was the VA examiner's opinion that a good enough case for diabetic nephropathy could not be made from the available data, and therefore, hypertension was not secondarily related to diabetes mellitus through the development of nephropathy. Rather, in the absence of laboratory test studies demonstrating nephropathy, hypertension was primary, and not secondary to diabetes mellitus. 

Following completion of the aforementioned VA examination and opinion,           the Veteran's VA outpatient treatment records dating back to 1988 were obtained and associated with the claims file. These records include a February 1988 entry into the clinical record indicating that the Veteran use to take anti-hypertensive medication on a regular basis, but quit months ago because of side effects and also because his blood pressure was normal. At that time, a blood pressure reading was taken of 152 / 110. Subsequent clinical records, beginning in May 1992, refer to an ongoing history of hypertension. In October 1992, the Veteran was noted to have mild hypertension, with a blood pressure of 150 / 100. On a March 1995 consultation for other medical conditions, blood pressure was 175 / 105.                  In May 1996 blood pressure was 162 / 112 after the Veteran had temporarily stopped taking antihypertensive medication. Subsequently, VA outpatient clinical records from during  the late-1990s and continuing thereafter throughout the 2000s document the continued intermittent evaluation and treatment for hypertension, often with blood pressure readings taken that were comparable to those previously cited. 

In March 2012, a VA medical opinion was obtained regarding the etiology of hypertension taking into consideration the new evidence that had been associated with the claims file. The VA examiner expressed the opinion that claimed hypertension was less likely than not incurred in or caused by military service. The stated rationale was that based on a claims file review, there was no evidence of hypertension prior to 1988. There also was no mention of hypertension while       the Veteran was on active duty. Therefore, it was unlikely that the Veteran's hypertension was caused by his military service. Further opined was that hypertension had less likely than not manifested to a compensable degree in the first post-service year, as it was unlikely that hypertension existed prior to 1988.   

Further opined was that it was less likely than not that hypertension was caused by or aggravated by his service-connected diabetes. The stated rationale was that review of clinic records showed BUN of 21, creatinine 1.02, EGFR 89.3 all which were normal. According to the VA examiner, these parameters would be expected to be abnormal if diabetes caused or aggravated hypertension. 

Upon thorough review of the record, the Board finds that the best factually supported result in this case must consist of the denial of service connection for hypertension, on both direct and secondary bases. Regarding first, direct service connection, whereas the Veteran does indeed currently have hypertension, it is the next essential element of a causal nexus to service which remains unmet. There effectively is no competent and probative evidence causally linking hypertension back to his military service. Rather, the available evidence tends to weigh against a finding of in-service incurrence, or for that matter, incurrence within one year of post-service discharge (to a compensable level) that would otherwise warrant presumptive service connection. See 38 C.F.R. § 3.309(a). Review of the evidence at hand shows no diagnosis of hypertension in service, or for numerous years thereafter, on the order of nearly two decades. This presents a marked lack of continuity of symptomatology from service discharge to the initial diagnosis of hypertension, made on or around 1988. Nor for that matter has the Veteran presented competent lay testimony of having had hypertension during military service, or otherwise having manifested continuous symptomatology of high blood pressure at any time prior to 1988. It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether a causal nexus to service is established. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). As such, the evidence is without indication that hypertension developed initially at any point during service, or following discharge until 1988. 

Moreover, there is a March 2012 VA medical opinion ruling out a nexus between the Veteran's current hypertension and his military service, primarily based on the fact that symptoms did not first manifest until 1988. The Board finds this represents a sound and reasonable conclusion, grounded in a sufficient claims file review.        See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Again, the Board underscores that there is no palpable evidence, documentary or otherwise based in the Veteran's lay testimony,                   to establish the presence of hypertension in service, or at any subsequent point      up until 1988. 

Further potentially relevant to direct service connection, though ultimately not dispositive, is the applicable law pertaining to service connection on the basis of exposure to Agent Orange. 

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;            38 C.F.R. § 3.307(a)(6)(iii). Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. However, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran's underlying exposure to Agent Orange in service is presumed based upon service in the Republic of Vietnam. However, hypertension  is not listed under 38 C.F.R. § 3.309(e) amongst those conditions that may be presumptively service-connected based on Agent Orange exposure.                           The Institute of Medicine of the National Academy of Sciences (NAS) Update 2006, published in 2007, reported that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension. See Veterans and Agent Orange: Update 2006 (2007). Ultimately, however, hypertension was not added to the list of disease presumed due to in-service herbicide exposure.               Even considering the Veteran's claim on a direct, but non-presumptive basis, there still is no corroborative evidence in this case that Agent Orange exposure was a factor behind the development of  the Veteran's hypertension, particularly as the Veteran did not first manifest hypertension until nearly 20 years post-service, and there is no other evidence suggesting a linkage back to service. Thus, the fact that under the law the Veteran is presumed to have been exposed to Agent Orange in service nonetheless does not materially advance this case.                          

Thus, the Board concludes that the preponderance of the competent medical evidence substantially weighs against the finding of any connection between hypertension and the Veteran's military service, and on these grounds a theory of direct service connection can be ruled out.

Turning to the issue of secondary service connection, here again the preponderance of the evidence is unfavorable. Both the August 2010 and March 2012 VA examiners concluded that the Veteran's hypertension was not etiologically related to his service-connected diabetes mellitus, upon a finding that the Veteran simply did not evince signs or symptoms of diabetic nephropathy. The Board gives specific assigned probative weight to the August 2010 VA opinion as to secondary service connection (though the Board did not do so when pertaining to direct service connection) given that the absence at that time of prior VA clinical records still        did not materially limit the ability to present an opinion on secondary service connection. As stated in both opinions, the laboratory findings taken repeatedly          did not demonstrate diabetic nephropathy, and without indication of kidney disease there was no means to link hypertension with the underlying service-connected diabetes mellitus. The former opinion of August 2010 states this conclusion most directly, as ruling out both initial causation of hypertension by diabetes mellitus, and chronic aggravation of hypertension over time by the same underlying condition. Still, the March 2012 VA examiner likewise explained that the Veteran's laboratory findings (the indicators of diabetic nephropathy) would be expected to be abnormal "if diabetes caused or aggravated hypertension." Thus, both opinions given are thorough in considering all potential avenues of recovery premised upon secondary service connection. There also is no countervailing evidence in the record which indicates or suggests that the Veteran indeed has diabetic nephropathy, or that his diabetes mellitus has in any manner contributed to the onset or continuation of hypertension. Nor is the Veteran's own opinion dispositive upon the matter of etiology, absent supporting medical evidence. As the Veteran is a layperson,          he cannot opine on the causation of hypertension on a secondary basis, as a matter involving a systemic condition, not within the purview of lay observation.                See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, the evidence similarly weighs against service connection on a secondary basis. 

For these reasons, the claim for service connection for hypertension is being denied. 
The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   




ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


